BIJUR, J.
This action was brought for wrongful discharge of an employé.
[1] Among other defenses, defendant claims justification for the discharge, in that plaintiff, during the term of his employment, had written insolent and offensive letters to his immediate superior officer, and that their relations became so strained that plaintiff’s usefulness to the defendant ceased. The learned court below excluded the correspondence in which the alleged offensive expressions of the plaintiff had been used. Such exclusion constitutes reversible error. Although the entire correspondence is not produced, enough appears to indicate that the controversy related to the business of the defendant, and that plaintiff charged his immediate superior officer with repudiating obligations, which language, he says, in a subsequent letter, he used deliberately. He speaks of one of this officer’s letters as “glaringly inconsistent,” writes that part of it is insolent, and says:
“I am astonished that you use the threat of the loss of my position to try to force me to accede to your demands.”
[2] This correspondence certainly presented an issue which should have been submitted to the jury.
[3] It should also be noted that the learned court erroneously excluded the testimony of a person to whom it is -claimed that plaintiff, at the very time of his discharge, said that he had already secured another position. This testimony was competent, as being that of an admission of the plaintiff against interest, and it was relevant, in that, if established to the extent claimed by the defendant in its answer, it might have shown that the plaintiff left the defendant’s employ, rather than that he was discharged.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.
GUY, J., concurs. SEABURY, J., taking no part.